Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 20-24 and 26-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “incorporating one or more support layers into the filter medium to impart structural integrity to the air filter wherein the support layer has at least a wire mesh that is co-pleated and configured to provide reinforcing support”. It is unclear what co-pleated means as there is no dictionary definition nor is there a description or drawing of the co-pleated structure provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-23, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7425227 to Hutchison et al. (Hutchison) and U.S. PGPUB 20130125748 to Taylor et al. (Taylor).
Regarding claim 20 Hutchison teaches a first media portion for filtering the airborn contaminants from within the building (10, Figure 1 and the device can be used to filter air in a building), wherein the first media is in a pleated and spaced configuration (pleats shown in Figures 1-4 and disclosed in Abstract) and further wherein the first media portion has embossed shapes aligned on the pleats (60 and 70, Figure 8), one or more support layers coupled with at least one of the first media portion or the second media portion and are configured to resist deformation of the pleat for preserving an optimal filtration efficiency of the first media portion (22, Figure 3, Col. 2 line 66 – Col. 3 line 2) and a support frame for supporting the air filter within a building HVAC system (20, Figure 2).
Hutchison is silent on a second media portion for maintaining a uniform distribution of pleats comprising the first media portion wherein the second media portion is coupled with the first media portion.
Taylor teaches a second media portion for maintaining a uniform distribution of pleats comprising the first media portion wherein the second media portion is coupled with the first media portion (12 is a first layer and other layer 12 or 10 can be considered the second media portion, Figure 1); one or more support layers coupled with at least one of the first media portion or the second media portion and are configured to resist deformation of the pleat for preserving an optimal filtration efficiency of the first media portion (support layers 14, Figure 1).
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hutchison with the teachings of Taylor to provide a second media portion for maintaining a uniform distribution of pleats comprising the first media portion wherein the second media portion is coupled with the first media portion; one or more support layers coupled with at least one of the first media portion or the second media portion and are configured to resist deformation of the pleat for preserving an optimal filtration efficiency of the first media portion. Doing so would allow the device to filter more contaminant and strengthen the device.
Regarding claim 21, Hutchison teaches the frame includes a shape and a size that support the air filter within the HVAC system (shape and size can accommodate this as shown in Figures 1-4).
Regarding claim 22, Hutchison teaches wherein the frame extends along a perimeter of the first media portion (shown in Figures 1-4).
Regarding claim 23, Hutchison teaches wherein the frame includes a molded rim (Col. 6 lines 13-14), that retains a wire mesh (22, Figure 3) for supporting the first media portion (12, Col. 2 line 66 – Col. 3 line 2).
Regarding claim 26, Hutchison is silent on wherein the first media portion and the second media portion are coupled together by way of an adhesive.
Taylor teaches wherein the first media portion and the second media portion are coupled together by way of an adhesive (Paragraph 0024). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hutchison with the teachings of Taylor to provide wherein the first media portion and the second media portion are coupled together by way of an adhesive. Doing so would prevent the device from detaching from itself.
Regarding claim 27, Hutchison teaches wherein at least one or more of the first media portion, the second media portion, and the one or more support layers are retained within the frame (configuration shown in Figure 3).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison, Taylor, and U.S. Patent 9266048 to Kaddour (Kaddour).
Regarding claim 28, Hutchison is silent on wherein at least one of the first media portion and the second media portion is configured to remove volatile organic compounds from the air.
Kaddour teaches wherein at least one of the first media portion and the second media portion is configured to remove volatile organic compounds from the air (170, Col. 4 lines 1-19). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hutchison with the teachings of Kaddour to provide wherein at least one of the first media portion and the second media portion is configured to remove volatile organic compounds from the air. Doing so would decrease odor (Col. 4 lines 17-18).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison, Taylor, and U.S. Patent 9174159 to Sanocki (Sanocki).
Regarding claim 29, Hutchison is silent on wherein at least one of the first media portion and the second media portion includes an electrostatic filter component.
Sanocki teaches wherein at least one of the first media portion and the second media portion includes an electrostatic filter component (10, col. 6 lines 54-60 and col. 16 lines 45-49). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hutchison with the teachings of Sanocki to provide wherein at least one of the first media portion and the second media portion includes an electrostatic filter component. Doing so would allow ionized particles to be filtered more easily.

Claim(s) 30, 31, and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8062403 to Goode (Goode), Hutchison, and WO0206659 to Clarke (Clarke).
Regarding claim 30 Goode teaches forming a first media layer (20, Figure 1); coupling a second media layer to the first media layer (22, Figure 1); incorporating one or more support layers of wire mesh (18, Figure 1) retaining at least one of the first media layer, the second media layer, and the one or more support layers within a support frame (12, Figure 1) and configuring the support frame to be received by a HVAC system (Abstract), the first and second layers made of a fiber material forming a compound filter medium (Col. 2 lines 29-40).
Goode is silent on arranging a substantially uniform distribution of pleats in the first media layer; applying embossed shapes to maintain a shape and a spacing of the pleats wherein the embossed shapes are aligned and disposed in a parallel direction with airflow such that adjacent pleats contact one another and each pleat includes a plurality of opposing embossed shapes protruding therefrom, the coupled first and second media layers comprised of a woven fiber material, forming a compound filter medium; incorporating one or more support layers into the filter medium to impart structural integrity to the air filter wherein the support layer has at least a wire mesh that is co-pleated and configured to provide reinforcing support.
Hutchison teaches arranging a substantially uniform distribution of pleats in the first media layer (14, Figures 1-4), applying embossed shapes to maintain a shape and a spacing of the pleats wherein the embossed shapes are aligned and disposed in a parallel direction with airflow such that adjacent pleats contact one another and each pleat includes a plurality of opposing embossed shapes protruding therefrom (60 and 70, Figures 6-8 with airflow shown at 38, Figure 5-7). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Goode with the teachings of Hutchison to provide arranging a substantially uniform distribution of pleats in the first media layer; applying embossed shapes to maintain a shape and a spacing of the pleats wherein the embossed shapes are aligned and disposed in a parallel direction with airflow such that adjacent pleats contact one another and each pleat includes a plurality of opposing embossed shapes protruding therefrom. Doing so would stiffen the pleats and increase the capacity of the filter  while reducing restriction.
Clarke teaches the coupled first and second media layers comprised of a woven fiber material (Page 11 Paragraph 2), forming a compound filter medium; incorporating one or more support layers into the filter medium to impart structural integrity to the air filter wherein the support layer has at least a wire mesh that is co-pleated and configured to provide reinforcing support (11, 13, and/or 15, Figure 4, Page 11 Paragraph 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Goode with the teachings of Clarke to provide the coupled first and second media layers comprised of a woven fiber material, forming a compound filter medium; incorporating one or more support layers into the filter medium to impart structural integrity to the air filter wherein the support layer has at least a wire mesh that is co-pleated and configured to provide reinforcing support. Doing so would strengthen the filter and allow it to filter desired particulate.
Regarding claim 31, Goode teaches forming the first media layer (small fiber material 20, col. 2 line 31) includes selecting a filter material comprising any of paper, foam, cotton, spun fiberglass, a woven synthetic (small fiber material comprises warp and fill 12 mil monofil polypropylene, col. 2 lines 36 — 38) or natural material, or any combination thereof.
Regarding claim 34, Goode is silent on the one or more support layers includes configuring the one or more support layers to resist deformation of the pleats. Goode does not explicitly contain this additional limitation.
Clarke teaches the one or more support layers includes configuring the one or more support layers to resist deformation of the pleats. Goode does not explicitly contain this additional limitation (11, 13, and/or 15, Figure 4). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Goode with the teachings of Clarke to provide the one or more support layers includes configuring the one or more support layers to resist deformation of the pleats. Goode does not explicitly contain this additional limitation. Doing so would strengthen the filter.
Regarding claim 35, Goode teaches configuring the support frame (12) includes configuring a shape and a size of the support frame that accommodates the HVAC system (Abstract).
Regarding claim 36, Goode is silent on wherein retaining includes extending a molded rim around a perimeter of at least the first media layer.
Hutchison teaches extending a molded rim (20) around a perimeter of at least the first media layer (12, col. 6 lines 13-14). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Goode with the teachings of Hutchison to provide wherein retaining includes extending a molded rim around a perimeter of at least the first media layer. Doing so would help stiffen the base portion of filter media (Hutchison, col. 6 lines 14-17).
Regarding claim 37, Goode teaches coupling a wire mesh (18) with the first media layer (20, Fig. 1, sandwiched in the frame, col. 2 lines 29-31).
Regarding claim 38, Goode teaches coupling the second media layer (large fiber material 22, col. 2 lines 31-32) includes selecting a filter material comprising any of a woven synthetic layer (large fiber material comprises warp and fill 20 mil monofil polypropylene honeycomb weave, col. 2 lines 48 — 40), a woven cotton layer, or any combination thereof.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goode, Hutchison, Clarke, and WO2016077338 to Buettner (Buettner).
Regarding claim 32, Goode is silent on wherein applying the embossed shapes includes applying adhesive strips to maintain the shape and the spacing of the pleats.
Buettner teaches applying the embossed shapes (projections 1902) includes applying adhesive strips to maintain the shape and the spacing of the pleats (protrusions can be adhesive beads applied onto one or both faces of the filter media, p. 3 lines 6-11; “adhesive beads can be elongated” in the direction perpendicular to the media to facilitate greater separation of the pleats, p. 3 lines 11-14). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Goode with the teachings of Clarke to provide wherein applying the embossed shapes includes applying adhesive strips to maintain the shape and the spacing of the pleats. Doing so would provide proper spacing of existing pleats.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goode, Hutchison, Clarke, and Taylor.
Regarding claim 33, Hutchison is silent on wherein coupling the second media layer includes using an adhesive to join the first media layer to the second media layer.
Taylor teaches wherein coupling the second media layer includes using an adhesive to join the first media layer to the second media layer (Paragraph 0024). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hutchison with the teachings of Taylor to provide wherein coupling the second media layer includes using an adhesive to join the first media layer to the second media layer. Doing so would prevent the device from detaching from itself.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goode, Hutchison, Clarke, and Sanocki.
Regarding claim 39, Hutchison is silent on wherein coupling the second media layer includes incorporating an electrostatic component into the air filter.
Sanocki teaches wherein at least one of the first media portion and the second media portion includes an electrostatic filter component (10, col. 6 lines 54-60 and col. 16 lines 45-49). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hutchison with the teachings of Sanocki to provide wherein coupling the second media layer includes incorporating an electrostatic component into the air filter. Doing so would allow ionized particles to be filtered more easily.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762